      Case 1:19-cv-03801-MKV-SDA Document 87 Filed 03/26/21 Page 1 of 1


                                                                         USDC SDNY
UNITED STATES DISTRICT COURT                                             DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                            ELECTRONICALLY FILED
                                                                         DOC #:
 DARWIN COLUMNA,                                                         DATE FILED: 3/26/2021

                            Plaintiff,
                                                                1:19-cv-03801-MKV
                    -against-
                                                                       ORDER
 CITY OF NEW YORK, et al.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received a letter from the Parties regarding whether Plaintiff has waived

his ability to take certain depositions. See ECF No. 85. Plaintiff seeks an order compelling the

depositions of two Defendants based on a notice first served in November 2020. Id. at 1.

Defendants argue that the depositions are precluded by previous order of this Court. Id. at 3-4.

       Based on the information set out in the Parties’ letter, the Court GRANTS Plaintiff’s

request to compel the depositions of Defendants Gomez and Romero. To allow the depositions

to proceed, the deadline for discovery in this action is extended to May 7, 2021. For the

avoidance of doubt, during this extended discovery period, the only discovery that should occur

is the receipt and review of Plaintiff’s medical records (as set out in ECF No. 84), the deposition

of Plaintiff, and the depositions detailed herein. There will be no further extensions of discovery.

       Following the discovery deadline, pre-motion letters in anticipation of a motion for

summary judgment must be submitted on or before May 14, 2021. Responses must be filed by

May 21, 2021.

SO ORDERED.
 Date: March 26, 2021                                _________________________________
                                                     _________________ _____________________
                                                                       ___
       New York, New York                                  MARY
                                                           MAARY KAY  AY   VYSKOCIL
                                                                         Y VYS SKO
                                                                                K CIL
                                                          United
                                                          Unit     States
                                                             itted State
                                                                      tees District Judge



                                                 1
